UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1473


KATHERINE B. ROBINSON; DANA B. WILLIAMS,

                    Plaintiffs - Appellants,

             v.

CHESAPEAKE BANK OF MARYLAND; PROCTOR FINANCIAL, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cv-04119-CCB)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Katherine B. Robinson, Dana B. Williams, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants have filed this appeal purporting to challenge a 2014 state court order

dismissing a state law property damage claim. We lack jurisdiction to review the state

court’s order. See 28 U.S.C. § 1291 (2012) (“The courts of appeals (other than the

United States Court of Appeals for the Federal Circuit) shall have jurisdiction of appeals

from all final decisions of the district courts of the United States . . . .”); see also Dist. of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (recognizing that

federal courts do not have jurisdiction to review final state court orders).

       To the extent Appellants seek to challenge this court’s 2017 order dismissing as

interlocutory a previous challenge to the district court’s dismissal of the underlying

federal action, see Robinson v. Chesapeake Bank of Md., 691 F. App’x 782 (4th Cir.

2017) (No. 17-1217), Appellants have already asked this court to revisit that order, and

we dismissed that appeal as duplicative and untimely, see Robinson v. Chesapeake Bank

of Md., 703 F. App’x 212 (4th Cir. 2017) (No. 17-1796). Accordingly, we dismiss this

appeal for lack of jurisdiction and as duplicative and untimely. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                                   DISMISSED




                                               2